Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by Examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 3, 2022, with respect to the objections to Claims 1 and 3 have been fully considered and are persuasive.  The objections to Claims 1 and 3 have been withdrawn.

Applicant’s arguments, see Remarks, filed October 3, 2022, with respect to the rejection of Claim 17 under 35 U.S.C. 112(b) has been fully considered and are persuasive.  The rejection of Claim 17 under 35 U.S.C. 112(b) has been withdrawn.

Applicant’s arguments, see Remarks, filed October 3, 2022, with respect to the rejections of Claims 1 and 3-21 under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant does not provide any substantive arguments regarding the grounds of rejection presented under 35 U.S.C. 101, instead pointing to the presently amended features, e.g. see pg. 9 of Remarks.  In response, as shown below, Examiner has modified the grounds of rejection of Claims 1 and 3-21 under 35 U.S.C. 101 to correspond with the present claim amendments.
For the reasons disclosed below, Claims 1 and 3-21 are nonetheless presently rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed October 3, 2022, with respect to the rejections of Claims 19-20 under 35 U.S.C. 102(a)(1) have been fully considered and, in combination with the present amendments, are persuasive.  The rejections of Claims 19-20 under 35 U.S.C. 102(a)(1) have been withdrawn.  However, Examiner notes that, for the reasons disclosed below, Claims 19-20 are nonetheless rejected under 35 U.S.C. 103.

Applicant’s arguments, see Remarks, filed October 3, 2022, with respect to the rejections of Claims 1 and 3-21 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicants allege that Yoo is deficient because it does not teach the limitations of “classifying one or more providers as a specialist” and “generating a service and/or specialty-specific directory of the classified one or more providers,” e.g. see pg. 12 of the Remarks – Examiner disagrees.
As disclosed below, Yoo teaches defining a threshold for clinical effectiveness, wherein the threshold may indicate a minimum clinical fluency that is critical in providing appropriate patient care, e.g. see paragraphs [0113] and [0122]-[0124] – that is, a provider exceeding the threshold is in itself classifying the provider as a qualified specialist for the type of procedure or service.  Furthermore, the system generates a visual indication (i.e. a directory) of physicians who exceed the threshold and also indicates by how much each physician exceeds the threshold, e.g. see Yoo paragraphs [0050] and [0071]-[0072], Figs. 2B-2D.  Therefore, Yoo is not deficient to teach the aforementioned limitations as presently constructed.
Examiner further notes that any arguments regarding the newly amended claim language pertaining to the analysis being based on the curated list of differentiated services are moot because the arguments do not apply to any of the references being used in the current rejection.  As shown below, neither Yoo nor Kharraz Tavakol are presently cited to teach the aforementioned new amended claim language, and instead Cadger is newly cited for this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 21, Claim 21 recites “constituent services.”  This term is not disclosed or defined anywhere in the present Specification and hence is interpreted as new matter.  In the interest of compact prosecution, Examiner has interpreted this limitation as a user (i.e. a constituent) performing a user-initiated search for a provider based on various data fields, in accordance with paragraphs [0028] and [0069] of the present Specification.  Examiner suggests amending “constituent services” to “user-specified services” or the like such that the limitations of Claim 21 conform with the disclosed language in the Specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1 and 3-21 are within the four statutory categories.  Claims 1-10 and 19-21 are drawn to methods for classifying medical providers, which is within the four statutory categories (i.e. process).  Claims 11-18 are drawn to a system for classifying medical providers, which is within the four statutory categories (i.e. machine).    

Prong 1 of Step 2A
Claim 1 recites:  A method of classifying a provider, comprising: 
analyzing, via at least one processor, claims data representing services performed by providers within a selected specialty; 
identifying, at least partially via the analysis of the claims data representing services performed by providers within the selected specialty, differentiated services from services performed by providers within the selected specialty and within a selected market; 
curating a list of differentiated services from the identified differentiating services; 
generating a data package including the curated list of differentiated services; 
analyzing claims data representing practices of providers within the selected specialty and the selected market based, at least partially, on the curated list of differentiated services; 
generating at least partially via the analysis of the claims data representing practices of providers within the selected specialty and the selected market, a data package including a distribution of a volume of at least one differentiated service of the list of differentiated services and performed by providers within the selected specialty and the selected market; 
determining a threshold within the distribution of the volume of the at least one differentiated service for classifying a provider as a specialist in performing the at least one differentiated service; 
classifying one or more providers within the selected specialty and the selected market as a specialist in performing the at least one differentiating service at least partially based on the determined threshold; and
generating one or more data packages representing service or specialty-specific directories of the classified one or more providers.  
The limitations of analyzing claims data, identifying services within a specialty and market, curating and generating a list of the identified services, analyzing practices of providers, generating a distribution of volume of services within the specialty and market, determining a threshold for the distribution of volume of services, and classifying the providers within the specialty as a specialist based on the threshold, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned steps are directed towards following rules or instructions to classify medical providers by specialty, wherein a “specialty” represents a relationship between people because it defines the relationship between a provider and his or her field of expertise and his or her colleagues and/or his or her patients), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 11-18 and 19-21 is identical as the abstract idea for Claims 1-10, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a system and further requires assigning providers to a percentage ranking, and because the only difference between Claims 1 and 19 is that Claim 1 explicitly recites the steps of generating the curated list of at least one differentiated service and Claim 19 further recites classifying the providers as a specialist based on the volume distribution threshold and a generated label based on the threshold.
Dependent Claims 3-10, 12-18, and 20-21 include other limitations, for example Claims 2 and 12 recite generating specialty directories, Claim 3 recites adding a label to a directory of providers and/or determining whether to keep or remove providers from the directory, Claims 4 and 14 recite coding by specialty, Claims 5 and 15 recite analyzing claims data for different services, Claims 6 and 20 recite assigning each provider a percentage ranking, Claims 7-9 and 16-18 recite determining performance scores for providers, Claim 13 recites analyzing practices of providers within a particular time period, and Claim 21 recites that the analysis of the claims data is based on search queries based on constituent services, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 3-10, 12-18, and 20-21 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 11, and 19.

Prong 2 of Step 2A
Claims 1 and 3-21 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of generating a “data package” implying that the data represents electronic/digital data to be processed by a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0112]-[0114] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the data being processed to claims data and services data for medical providers, which amounts to limiting the abstract idea to the field of insurance and/or healthcare, see MPEP 2106.05(h); and/or
Additionally, dependent Claims 3-10, 12-18, and 20-21 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the machine learning feature recited in dependent Claim 10), and/or do not include any additional elements beyond those already recited in independent Claims 1, 11, and 19, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-and 3-21 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 3-10, 12-18, and 20-21 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 11, and 18, and/or the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the machine learning feature of dependent Claim 10), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1 and 3-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kharraz Tavakol (Pub. No. US 2010/0228564).

Regarding Claim 1, Yoo discloses the following: A method of classifying a provider, comprising:
analyzing, via at least one processor, claims data representing services performed by providers within a selected specialty (The system includes an analysis engine that access a claims database to determine a total number of procedures performed by a plurality of physicians, e.g. see paragraphs [0115]-[0118], Fig. 2A, wherein the analysis engine further generates a profile for an entire organization, for example classifying a hospital as corresponding to a particular medical specialty, e.g. see paragraph [0048].); 
identifying, at least partially via the analysis of the claims data representing services performed by providers within the selected specialty, differentiated services from services performed by providers within the selected specialty and within a selected market (The analysis engine identifies a number of procedures (i.e. differentiated services) performed by a plurality of physicians, wherein the plurality of physicians may be physicians employed by a particular organization such as a hospital (i.e. within a selected market), e.g. see paragraphs [0115]-[0118].); 
analyzing claims data representing practices of providers within the selected specialty and the selected market (The analysis engine determines a type and number of procedures performed from the claims data, e.g. see paragraphs [0115]-[0118].); 
generating, at least partially via the analysis of the claims data representing practices of providers within the selected specialty and the selected market, a data package including a distribution of a volume of at least one differentiated service of the list of differentiated services performed by providers within the selected specialty and the selected market (The analysis engine may also determine a clinical effectiveness requirement comprising a percentage of the total number of procedures performed (i.e. a distribution of volume of differentiated services) by a physician, e.g. see paragraph [0119].); 
determining a threshold within the distribution of the volume of the at least one differentiated service for classifying a provider as a specialist in performing the at least one differentiated service (The analysis engine includes a threshold for the clinical effectiveness requirement, wherein the threshold may indicate a minimum clinical fluency that is critical in providing appropriate patient care, e.g. see paragraphs [0113] and [0122]-[0124].); 
classifying one or more providers within the selected specialty and the selected market as a specialist in performing the at least one differentiated service based on the determined threshold (The analysis engine ranks (i.e. classifies) physicians according to the degree to which they exceed the threshold, wherein the threshold may represent a minimum clinical fluency threshold that is critical in providing appropriate patient care, e.g. see paragraphs [0113] and [0124].); and
generating one or more data packages representing service or specialty-specific directories of the classified one or more providers (The system generates a visual indication (i.e. a directory) of the level of expertise for physicians for a plurality of specialties and/or procedures, e.g. see paragraphs [0050] and [0071]-[0072], Figs. 2B-2D.).
But Yoo does not teach the following:
(A)	curating a list of differentiated services from the identified differentiated services; 
(B)	generating a data package including the curated list of differentiated services; and
(C)	wherein the analysis of the claims data is based, at least partially, on the curated list of differentiated services.
(A)-(B)	Kharraz Tavakol teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an aggregator that provides (i.e. curates) a list of procedures (i.e. differentiated services) corresponding to specialties and sub-specialties, wherein the system utilizes the list to respond to a query regarding which physicians are able to perform which procedures, e.g. see paragraphs [0146] and [0179]-[0181], Fig. 7 – that is, the system generates electronic data comprising the list (i.e. a data package), and compares the query to the electronic data in order to determine which procedures are available from which physicians.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Yoo to incorporate the electronic data package comprising the list of procedures as taught by Kharraz Tavakol in order to provide users with the appropriate physicians according to the user query, e.g. see Kharraz Tavakol paragraphs [0179]-[0181] and Yoo paragraph [0108], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  
(C)	Cadger teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to group providers according to various criteria, for example by specialties and markets, e.g. see paragraph [0029], Fig. 4.  Furthermore, the system receives claims data from insurers for past services rendered for healthcare providers who are participating in the system, e.g. see paragraphs [0028], [0049]-[0051], and [0054], Fig. 3 – that is, the system curates a list of services provided by particular providers in the form of submitted claims data.  Additionally, the system analyzes the submitted claims data (i.e. the curated list of differentiated services) in order to rank providers who provide a particular service according to various criteria such as price and quality, e.g. see paragraphs [0049]-[0051] and [0054], Fig. 10.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Yoo, Kharraz Tavakol, and Cadger to incorporate performing the provider analysis based on the curated list of services as taught by Cadger in order to reward providers who provide quality service while keeping costs down, e.g. see Cadger paragraphs [0009] and [0049]-[0050], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 3, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 1, and Yoo further teaches the following: The method of claim 1, further comprising:
performing one of adding a label to a directory already including the one or more providers or comparing the generated label to labels of the one or more providers with a directory (The analysis engine may store an indication (i.e. a label) of whether the physician exceeds the threshold of procedures performed, e.g. see paragraph [0124].  The system compares physician profiles to previously analyzed profiles to determine whether the physicians satisfy a requirement, for example the clinical effectiveness requirement, e.g. see Yoo paragraphs [0067] and [0122]-[0124].); and 
based on the addition or comparison, determining whether to keep or remove the one or more providers from the directory (The system performs the comparison periodically in order to determine whether to update the physicians data, e.g. see Yoo paragraphs [0126] and [0133] – that is, it would have been obvious to one ordinarily skilled in the art of healthcare to keep or remove the physician from the “satisfied the requirement” group if the physician’s updated data indicates that they no longer satisfy the requirement.);
wherein the label indicating classification as specialists in performing the at least one differentiated service (The physician exceeding the threshold indicates that the physician is a qualified specialist capable of performing the procedure at a sufficient clinical effectiveness, e.g. see Yoo paragraphs [0122]-[0124].).

Regarding Claim 4, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, further comprising mapping the at least one differentiated service of the list of differentiated services to one or more coding fields of claims data, wherein mapping at least one differentiated service to one or more coding fields of claims data comprises mapping at least one differentiated service to coding fields of claims data via one or more of field mapping or field value mapping methodologies (The analysis engine accesses a claims database to determine procedures performed, e.g. see Yoo paragraph [0116], wherein the data accessed may include procedure codes, for example an ICD code, e.g. see Yoo paragraphs [0120] and [0154]-[0155].).

Regarding Claim 5, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 4, and Yoo further teaches the following:
The method of claim 4, wherein analyzing the practices of providers within the selected specialty and the selected market comprises analyzing claims data utilizing mapping data from the mapped at least one differentiated service (The analysis engine accesses a claims database to determine procedures (i.e. differentiating services) performed by physicians, e.g. see Yoo paragraph [0116], wherein the data accessed may include procedure codes (i.e. mapping data for the differentiating services), for example an ICD code, e.g. see Yoo paragraphs [0120] and [0154]-[0155].). 

Regarding Claim 6, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, further comprising assigning each provider within the selected market a percentage ranking within the generating distribution of a volume of the at least one differentiated service (The system assigns each provider a percentage ranking according to the extent to which they exceed the threshold, e.g. see Yoo paragraphs [0121]-[0124], Fig. 3D.). 

Regarding Claim 10, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, wherein classifying one or more providers as a specialist comprises utilizing machine-learning techniques to determine the labels representing classifications for classifying the one or more providers (The analysis engine may utilize machine learning to assign weights to each requirement, e.g. see Yoo paragraph [0136], wherein the requirements may include a clinical effectiveness requirement, e.g. see Yoo paragraphs [0121]-[0124], and [0133].). 

Regarding Claim 11, Yoo discloses the following: A system comprising:
at least one processor (The system includes a processor, e.g. see paragraphs [0025]-[0027], [0034], and [0169].); and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor (The functions of the system may be embodied as a computer program stored on a non-transitory computer readable medium, e.g. see paragraph [0171].), cause the system to:
analyze practices of providers within the selected specialty and the selected market (The system includes an analysis engine that access a claims database to determine a total number of procedures (i.e. practices) performed by a plurality of physicians, e.g. see paragraphs [0115]-[0118], Fig. 2A, wherein the analysis engine further generates a profile for an entire organization employing the physicians, for example classifying a hospital (i.e. a market) as corresponding to a particular medical specialty, e.g. see paragraph [0048].); 
based on the analysis of the practices of providers, generate a distribution of a volume of at least one differentiated service performed by providers within the selected specialty and the selected market (The analysis engine may also determine a clinical effectiveness requirement comprising a percentage of the total number of procedures performed (i.e. a distribution of volume of differentiating services) by a physician, e.g. see paragraph [0119].); 
determine a threshold within the distribution of the volume of the at least one differentiated service for qualifying a provider as a specialist in performing the at least one differentiated service (The analysis engine includes a threshold for the clinical effectiveness requirement, wherein the physicians are ranked according to how much they exceed the threshold by, and wherein the threshold may indicate a minimum clinical fluency that is critical in providing appropriate patient care, e.g. see paragraphs [0113] and [0121]-[0124].); 
assign each provider within the selected market a percentage ranking within the distribution of a volume of the at least one differentiated service (The system assigns each provider a percentage ranking according to the extent to which they exceed the threshold, e.g. see paragraphs [0121]-[0124], Fig. 3D.);
generate classifiers for one or more providers, each classifier including an indication of the threshold, the provider's percentage ranking, and the specialty in performing the at least one differentiated service (The providers are categorized into cohorts, displaying whether the providers have exceeded the threshold, the percentage ranking, and corresponding to the type of procedure, e.g. see paragraphs [0121]-[0124], Fig. 3D.); and
assign the classifiers to respective one or more providers (The categorization may include a plurality of providers, e.g. see Fig. 3D.); and
generate a service and/or specialty-specific directory of the providers based, at least partially, on the classifiers (The system generates a visual indication (i.e. a directory) of the level of expertise for physicians for a plurality of specialties and/or procedures, e.g. see paragraphs [0050] and [0071]-[0072], Figs. 2B-2D.).
But Yoo does not teach the following:
(A)	curate a list of differentiated services performed by providers within a selected specialty and a selected market;
(B)	wherein the analysis of the claims data is based, at least partially, on the curated list of differentiated services.
(A)	Kharraz Tavakol teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an aggregator that provides (i.e. curates) a list of procedures (i.e. differentiated services) corresponding to specialties and sub-specialties, wherein the system utilizes the list to respond to a query regarding which physicians are able to perform which procedures, e.g. see paragraphs [0146] and [0179]-[0181], Fig. 7 – that is, the system generates electronic data comprising the list (i.e. a data package), and compares the query to the electronic data in order to determine which procedures are available from which physicians.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Yoo to incorporate the electronic data package comprising the list of procedures as taught by Kharraz Tavakol in order to provide users with the appropriate physicians according to the user query, e.g. see Kharraz Tavakol paragraphs [0179]-[0181] and Yoo paragraph [0108], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  
(B)	Cadger teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to group providers according to various criteria, for example by specialties and markets, e.g. see paragraph [0029], Fig. 4.  Furthermore, the system receives claims data from insurers for past services rendered for healthcare providers who are participating in the system, e.g. see paragraphs [0028], [0049]-[0051], and [0054], Fig. 3 – that is, the system curates a list of services provided by particular providers in the form of submitted claims data.  Additionally, the system analyzes the submitted claims data (i.e. the curated list of differentiated services) in order to rank providers who provide a particular service according to various criteria such as price and quality, e.g. see paragraphs [0049]-[0051] and [0054], Fig. 10.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Yoo, Kharraz Tavakol, and Cadger to incorporate performing the provider analysis based on the curated list of services as taught by Cadger in order to reward providers who provide quality service while keeping costs down, e.g. see Cadger paragraphs [0009] and [0049]-[0050], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claims 12 and 14-15, the limitations of Claims 12 and 14-15 are substantially similar to those claimed in Claims 2 and 4-5, respectively, with the sole difference being that Claims 12 and 14-15 recite a system whereas Claims 2 and 4-5 recite a method.  Specifically pertaining to Claims 12 and 14-15, Examiner notes that Yoo teaches both systems and methods for executing the claimed features, e.g. see Yoo paragraph [0017], and hence the grounds of rejection provided above for Claims 2 and 4-5 are similarly applied to Claims 12 and 14-15.

Regarding Claim 13, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 11, and Yoo further teaches the following:
The system of claim 11, wherein analyzing practices of providers within the selected specialty and the selected market comprises analyzing practices of providers within a specific period of time (The analysis engine may analyze data over a particular period of time, for example a retrospective time period of a previous day, month, quarter, or year, e.g. see Yoo paragraphs [0118]-[0119] and [0121]-[124].). 

Regarding Claim 21, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 1, and Yoo further teaches the following:
The method of claim 1, wherein analyzing claims data representing practices of providers within the selected specialty and the selected market base, at least partially, on the curated list of differentiated services includes using search queries based, at least partially, on constituent services from the list of differentiated services (The system enables a user (i.e. a constituent) to search for a provider among profiled professionals based on the professionals’ area of specialization within the profession and procedures (i.e. services) followed by the professionals, e.g. see Yoo paragraphs [0050]-[0052], Fig. 2B.).

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yoo, Kharraz Tavakol, and Cadger in view of Smith (Pub. No. US 2009/0106225).

Regarding Claim 7, the combination of Yoo, Kharraz Tavakol, and Cadger teaches the limitations of Claim 1, but does not teach the following:
(A)	The method of claim I, further comprising determining a denominator population of providers qualifying as specialists in performing the at least one differentiated service within the selected market.
(A)	Smith teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to group physicians based on their specialties and subspecialties (i.e. a denominator population), e.g. see paragraphs [0036]-[0039], to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Yoo, Kharraz Tavakol, and Cadger to incorporate the subspecialty grouping as taught by Smith in order to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort, e.g. see Smith paragraphs [0004]-[0009] and [0011], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 8, the combination of Yoo, Kharraz Tavakol, and Smith teaches the limitations of Claim 7, and Smith further teaches the following:
The method of claim 7, further comprising determining performance scores of the providers of the denominator population of providers (The system calculates an expertise score for the physicians based on the physicians’ subspecialties, e.g. see Smith paragraphs [0036]-[0039].  It would have been obvious to modify the combination of Yoo, Kharraz Tavakol, and Cadger to incorporate the scoring based on the subspecialties of physicians as taught by Smith in order to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort, e.g. see Smith paragraphs [0004]-[0009] and [0011].).

Regarding Claim 9, the combination of Yoo, Kharraz Tavakol, and Smith teaches the limitations of Claim 8, and Smith further teaches the following:
The method of claim 8, further comprising curating a network of providers based on the performance scores of the providers of the denominator population of providers (The system generates a list of physicians based on the physicians’ specialties and subspecialties and further based on the physicians’ expertise scores, e.g. see Smith paragraphs [0036]-[0039].  It would have been obvious to modify the combination of Yoo, Kharraz Tavakol, and Cadger to incorporate the scoring based on the subspecialties of physicians as taught by Smith in order to provide users with an indication of areas of emphasis for physicians as well as an indication of how physicians spend their time and effort, e.g. see Smith paragraphs [0004]-[0009] and [0011].).

Regarding Claims 16-18, the limitations of Claims 16-18 are substantially similar to those claimed in Claims 7-9, respectively, with the sole difference being that Claims 16-18 recite a system whereas Claims 7-9 recite a method.  Specifically pertaining to Claims 16-18, Examiner notes that Yoo teaches both systems and methods for executing the claimed features, e.g. see Yoo paragraph [0017], and hence the grounds of rejection provided above for Claims 7-9 are similarly applied to Claims 16-18.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Cadger.

Regarding Claim 19, Yoo discloses the following: A method of classifying a provider, comprising:
analyzing practices of providers within a selected specialty and a selected market by analyzing claims data (The system includes an analysis engine that access a claims database to determine a total number of procedures (i.e. practices) performed by a plurality of physicians, e.g. see paragraphs [0115]-[0118], Fig. 2A, wherein the analysis engine further generates a profile for an entire organization, for example classifying a hospital as corresponding to a particular medical specialty, e.g. see paragraph [0048].); 
based on the analysis of the practices of providers, generating a data package representing a distribution of a volume of the at least one differentiated service performed by providers within the selected specialty and the selected market (The analysis engine may also determine a clinical effectiveness requirement comprising a percentage of the total number of procedures performed (i.e. a distribution of volume of differentiating services) by a physician, e.g. see paragraph [0119].); 
determining a threshold within the distribution of the volume of the at least one differentiated service for classifying a provider as a specialist in performing the at least one differentiated service (The analysis engine includes a threshold for the clinical effectiveness requirement, wherein the threshold may indicate a minimum clinical fluency that is critical in providing appropriate patient care, e.g. see paragraphs [0113] and [0122]-[0124].); 
generating a label representing a classification of providers as performing the at least one differentiated service based on the determined threshold (The analysis engine may store an indication (i.e. a label) of whether the physician exceeds the threshold, e.g. see paragraph [0124].); and 
classifying one or more providers as a specialist in performing the at least one differentiated service based on the threshold and by assigning the generated label to the one or more providers (The analysis engine ranks (i.e. classifies) physicians according to the degree to which they exceed the threshold, wherein the threshold may represent a minimum clinical fluency threshold that is critical in providing appropriate patient care, e.g. see paragraphs [0113] and [0124].); and 
generating a service and/or specialty-specific directory of the classified one or more providers (The system generates a visual indication (i.e. a directory) of the level of expertise for physicians for a plurality of specialties and/or procedures, e.g. see paragraphs [0050] and [0071]-[0072], Figs. 2B-2D.).
But Yoo does not teach the following:
(A)	wherein the analysis of the claims data is based, at least in part, on a curated list of at least one differentiated service performed by the providers;
(A)	Cadger teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to group providers according to various criteria, for example by specialties and markets, e.g. see paragraph [0029], Fig. 4.  Furthermore, the system receives claims data from insurers for past services rendered for healthcare providers who are participating in the system, e.g. see paragraphs [0028], [0049]-[0051], and [0054], Fig. 3 – that is, the system curates a list of services provided by particular providers in the form of submitted claims data.  Additionally, the system analyzes the submitted claims data (i.e. the curated list of differentiated services) in order to rank providers who provide a particular service according to various criteria such as price and quality, e.g. see paragraphs [0049]-[0051] and [0054], Fig. 10.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Yoo, Kharraz Tavakol, and Cadger to incorporate performing the provider analysis based on the curated list of services as taught by Cadger in order to reward providers who provide quality service while keeping costs down, e.g. see Cadger paragraphs [0009] and [0049]-[0050], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 20, the combination of Yoo and Cadger teaches the limitations of Claim 19, and Yoo further teaches the following:
The method of claim 1, further comprising assigning each provider within the selected market a percentage ranking within the distribution of a volume of the at least one differentiated service (The system assigns each provider a percentage ranking according to the extent to which they exceed the threshold, e.g. see Yoo paragraphs [0121]-[0124], Fig. 3D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Bauder, Richard A., “Predicting Medical Provider Specialties to Detect Anomalous Insurance Claims,” 2016 IEEE 28th International Conference on Tools with Artificial Intelligence – teaches utilizing an AI/machine learning system to analyze claims data to predict a physician specialty area in order to determine fraudulent and/or anomalous claims. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686